Order entered June 26, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00240-CV

             TIFFANY POLLARD, INDIVIDUALLY AND AS TRUSTEE OF
                THE MARIE MERKEL CHILDREN’S TRUST, Appellant

                                               V.

                             RUPERT M. POLLARD, Appellee

                           On Appeal from the 95th District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-12515

                                          ORDER
       Before the Court is appellee’s July 23, 2019 third motion for an extension of time to file

his brief on the merits. We GRANT the motion and extend the time to August 23, 2019. We

expressly caution appellee that any further extension request in this accelerated appeal will be

strongly disfavored.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE